DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests all the features, especially the underlined portion recited in claims 1, 10, 11, 12, 14 and 15, as persuasively argued by Applicant on pages 11 of their 01/10/2022 response.

Regarding claim 1 “A method of distribution, by a first distribution entity comprised in a first content distribution network, of a content made available by an entity of origin, the method being implemented by said first distribution entity and comprising: 
receiving a request for access to the content coming from a client entity; 
determining whether the received request for access is a first request for access received by the first distribution entity for said content or a subsequent request for access; 
in response to the received request for access being the first request for access received by the first distribution entity for said content: 
acting as a proxy: 
resending the received request for access to the entity of origin or to a second distribution entity comprised in a second content distribution network, receiving, in return, and retransmitting, to the client entity, a response comprising the content and storing the content in a cache; 
transmitting a request to the entity of origin or to the second distribution entity, for obtaining a description of an execution context of the received request for access, then receiving, in return, a response comprising said description, and storing said description, wherein the description of the execution context of the received request for access comprises:
a processing code for processing said subsequent request for access, wherein said processing code comprises a delivery status code, enabling the first distribution entity in said execution of said subsequent request for access to send at least one piece of information on status of delivery to a first other entity; and 
in response to the received request for access not being said first request for access but the subsequent request for access, using the previously stored description in order to carry out an execution of said subsequent request for access to provide the content preliminarily stored in the cache.”

Regarding claim 10 “A method of distribution, by a first distribution entity comprised in a first content distribution network, of a content made available by an entity of origin, the method comprising steps implemented by the entity of origin or a second distribution entity comprised in a second content distribution network, comprising: 
receiving a request coming from said first distribution entity for obtaining a description of a context of execution of a request for access coming from a client entity; and sending a response to said first distribution entity, said response comprising said description of the context of execution of the request for access, which comprises: -5-
a processing code for processing said subsequent request for access, wherein said processing code comprises a delivery status code, enabling the first distribution entity in said execution of said subsequent request for access to send at least one piece of information on status of delivery to a first other entity.”

Regarding claim 11 “A first content distribution entity comprised in a first content distribution network and configured for a distribution of a content made available by an entity of origin, said first distribution entity comprising: 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the first content distribution entity to: 
receive a request for access to the content coming from a client entity; 
determine whether the received request for access is a first request for access received by the first distribution entity for said content or a subsequent request for access; 
in response to the received request for access being the first request for access received by the first distribution entity for said content: 
act as a proxy in carrying out: 
a retransmission of the received request for access to the entity of origin or to a second distribution entity comprised in a second content distribution network, a reception in return and a retransmission, to the client entity, of a response -6- comprising the content, and a storage of the content in a cache; transmit a request to the entity of origin or to the second distribution entity for obtaining a description of an execution context of the received request for access, then receive in return a response comprising said description, and store said description, wherein the description of the execution context of the received request for access comprises: 
a processing code for processing said subsequent request for access, wherein said processing code comprises a delivery status code, enabling the first distribution entity in said execution of said subsequent request for access to send at least one piece of information on status of delivery to a first other entity; and
in response to the received request for access being not said first request for access but the subsequent request for access, use the previously stored description in order to carry out an execution of said subsequent request for access to provide the content preliminarily stored in the cache.”

Regarding claim 12 “A device corresponding to an entity of origin or a second distribution entity comprised in a second content distribution network, the device comprising: 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the device to: 
receive a request for obtaining a description of an execution context of a request for access coming from a client entity, the request coming from a first distribution entity comprised in a first content distribution network and configured for a distribution of a content made available by said entity of origin; and send a response to said first distribution entity, said response comprising said description of the context of execution of the request for access, which comprises: 
a processing code for processing said subsequent request for access, wherein said processing code comprises a delivery status code, enabling the first distribution entity in said execution of said subsequent request for access to send at least one piece of information on status of delivery to a first other entity.”

Regarding claim 14 “A non-transitory computer-readable medium comprising computer code instructions stored thereon which when executed by a processor of a first distribution entity configure the first distribution entity to implement a method of-8- distribution, of a content made available by an entity of origin, the first distribution entity being comprised in a first content distribution network, the method comprising: 
receiving a request for access to the content coming from a client entity; 
determining whether the received request for access is a first request for access received by the first distribution entity for said content or a subsequent request for access;
in response to the received request for access being the first request for access received by the first distribution entity for said content: acting as a proxy: 
resending the received request for access to the entity of origin or to a second distribution entity comprised in a second content distribution network, receiving, in return, and retransmitting, to the client entity, a response comprising the content and storing the content in a cache; 
transmitting a request to the entity of origin or to the second distribution entity, for obtaining a description of an execution context of the received request for access, then receiving, in return, a response comprising said description, and storing said description, wherein the description of the execution context of the received request for access comprises:
a processing code for processing said subsequent request for access, wherein said processing code comprises a delivery status code, enabling the first distribution entity in said execution of said subsequent request for access to send at least one piece of information on status of delivery to a first other entity; and
in response to the received request for access not being said first request for access but the subsequent request for access, using the previously stored description in order -9- to carry out an execution of said subsequent request for access to provide the content preliminarily stored in the cache.”

Regarding claim 15 “A non-transitory computer-readable medium comprising computer code instructions stored thereon which when executed by a processor of a device, corresponding to an entity of origin or a second distribution entity in a second content distribution network, configure the device to implement a method of distributing content, comprising: 
receiving a request for obtaining a description of a context of execution of a request for access coming from a client entity, the request coming from a first distribution entity comprised in a first content distribution network and configured for a distribution of a content made available by said entity of origin; and 
sending a response to said first distribution entity, said response comprising said description of the context of execution of the request for access, which comprises: 
a processing code for processing said subsequent request for access, wherein said processing code comprises a delivery status code, enabling the first distribution entity in said execution of said subsequent request for access to send at least one piece of information on status of delivery to a first other entity.”

Mikhailov et al. (US 2003/0018714) teach a server includes a manager server managing content delivery requests through a router, the server also stores content delivery status information and notifies an application server of the current status (see paragraph [0173]).  While Mikhailov discloses a server transfers a delivery status to an application server, Mikhailov fails to teach the server executes a subsequent request when it receives and transfers the content delivery status information. Therefore, the claims as a whole are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459